Citation Nr: 1205640	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for pes planus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to March 2006.

This case comes before the Board of Veterans' Appeals (board) on appeal from an April 2006 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Winston-Salem, North Carolina, VA Regional Office.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his April 2008 substantive appeal, the Veteran requested to be scheduled for a hearing before the Board to be conducted at the local RO.  The Veteran was scheduled for a Travel Board hearing in April 2011, but he failed to report.

In January 2012, through his representative, the Veteran advanced a statement explaining why he missed his previously scheduled hearing.  The undersigned Acting Veterans Law Judge determined that good cause had been shown for the Veteran's absence, and granted his request to be given a second opportunity to attend a hearing.  See 38 C.F.R. §§ 20.702(c).  As such, the Veteran should be scheduled for a Board hearing. 

It is noted that the Veteran previously requested a Travel Board hearing, but it is unclear whether he still desires a Travel Board hearing, or whether he would accept a videoconference hearing in lieu of a Travel Board hearing if it would be available sooner.

Accordingly, the case is REMANDED for the following action:
The RO should seek clarification from the Veteran as to whether he would like a videoconference hearing or a Travel Board hearing at the Montgomery, Alabama RO, or whether he would simply prefer the first available Board hearing.  Thereafter, he should be scheduled for a Board hearing pursuant to his clarification.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTI L. GUNN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


